On Petition for Rehearing.
Pee OueiaM.
Counsel for appellants have filed a petition for a rehearing, but they urge nothing which was not urged and fully considered on the first hearing. Notwithstanding this we have, in view of the importance of the ease, carefully re-examined the questions involved, and after such reconsideration we see no reason to change our views as above expressed.
Counsel in their petition contend that the rule announced by this court in the case at bar is contrary to the holding of the United States Supreme Court in the case of Guthrie v. Harkness, 199 U. S. 156, 50 L. ed. 133, 26 Sup. Ct. Rep. 4, 4 Ann. Cas. 433. Counsel are clearly in error in such contention. That decision, both in the lower court and in the supreme court of the state, as well as in the United States Supreme Court, was decided under the common-law rule, and not under the statute of Utah, like that in North Dakota, and this, for the obvious reason that it involved the right of a stockholder to examine the books of a national bank, and the rule of the statute was therefore inapplicable. It was conceded by counsel that the state statute did not give the right to examine the books of a national bank, and the common-law rule was therefore invoked by the court. It is clearly apparent, therefore, that such decision is not in point here.
To avoid any erroneous inferences from this opinion, let it be stated that no approval is placed upon the conduct of either party to this action, nor of the practices of stock exchanges or chambers of commerce of Minneapolis and Duluth, which defendants have sought to connect with plaintiff, and incidentally attempted to try out in this action, wherein such associations are not parties. Even though plaintiffs may belong to *268them, and may intend to assist them in competing for business against defendants, or assist them in injuring defendants, yet that is no defense. That a right may be flagrantly abused does not destroy the right, or the privilege of its enforcement in the courts. When the abuse amounts to the commission of a crime the penal laws apply to the perpetrators, and equity will not permit abuse of its process to aid in crime. But no such question is here under any proof made. There is proof conceding without questioning its admissibility that such third parties, nonresident associations, or its members or officials, have pursued a course of oppressive and vindictive conduct by advertising this suit and its purposes and misrepresentation to the probable injury of defendants. There are also charges that abuses and misconduct of such board of trade toward the grain growers of this state exist to an extent demanding, imperatively, Federal supervision and the strong arm of the Federal government to protect the grain growers of this agricultural state, whose market is beyond their control, and now probably a subject of private exploitation. This is mentioned that it may not be assumed that the members of this court are not alive to all the possibilities and probabilities discussed, and also that no comfort may be taken from this decision by any third party wrongdoers who may be indirectly permitted license resulting in abuse thereby. This is but incidentally and not necessarily involved. This case strikes deeper than all this, and directly involves the rights of every minority stockholder of corporate stock in every domestic corporation in this state to inspect at all times the books of the corporation of which he is such stockholder, and that, too, without question or delay, which in practice may amount to denial. To illustrate application of the rule announced, it may be observed'that the stockholder rights of every member of this defendant association holding stock are likewise adjudged and guaranteed by this very holding as against usurpation or infringement or question by the majority, as are also those of every minority stockholder in every other association, whether it be an elevator, creamery, coal mining, stock raising, mercantile, or state banking corporation. The rule measuring rights must be uniform as to all similarly situated. That the motives of defendant may have been commendable in denying inspection of its books, while the right of inspection may have been sought to further oppression and abuse, yet motives are insufficient to warrant a denial *269of inspection when to do so is to jeopardize tbe rights of every minority stockholder, as it is indisputable that the right to question the motive of any stockholder desiring inspection of corporate books carries with it the power to pass judgment on his motives, and on that right of judgment, however erroneous or wrongfully asserted, virtually deny a right of inspection altogether by compelling resort to the courts whenever a majority of stockholders may elect to force the minority to get their rights only at the end of a lawsuit. The legislature, entirely familiar with the exigencies of this and other similar situations, has declared the policy to be pursued by its mandate, that minority rights shall be respected and enforced even under a situation identical with that of the majority stockholders, the defendants.
The petition for rehearing is denied.